T$E StOrte OPTBX/1S

Dav id Jar*© Chapmoon
                                       Of MfififS
           -0hl4^^Mk
           Q^juw£u^d&~.
                                        *e            skxos
     >4ppQTi\jt/viemt Of Co;MSP. [-       MAR nm
                                            TOPHER.A.
                                       CHRISTOPHER.    PRINE/
                                                    A. PRINE

                                      etERK-


   .&ThTS THE Zh^Dnsf of flBcgRglZQlS
   tepp^gn-tofrop °\n-hne appp.o) Prxyerl 7raFi
   fr.n ±v£ oboiie cause J CfWly =fch^" X ffir,
   1MDXGENI grvj U^rtfa QQfc rYVnfiS It)
   felYlPioy QaiiOS£J of gy OUJQ ChxfiMc* ar^A
  1r. here (-y fEgu&s± Hag cour+To /fopoTftr-

                        f>&^r5^pY / PCcP£

   hlir^gj -ffhm ThliS Pate J6HOf M*n(V
   2oi5
                 nao£R
   ThR S-tafr£ [S oMere^ -to Osgood 1t>-\ViVs
                            ... . ,-F no re^varse.
   K_reCTeiygA :ThP. reffrnrlocore mot/on
   tA^>» fa>,g(hfii-&\
ft?.Tfg yce&gnt-ty-TAimrr^rnrK^
ppypq   pce-Senfty-T,Mrnrr^rna-^c4 TOj^g
                                   !TL±k£
    _ county
b-bms' -... . TaTi tN
                    , Wfifiis gx/nvy-fr
                              ..jrrty-taxoft

••ml -(tyggoi-pp r^-fn/go^d rprr^Gf
Exer/A^ m       F£bua\726 20 B

                    (De^rAnnf-y VtfTg.
cnThfe TW?,        l>y o¥                £015
chm? Id ££ h^rri by mz the np-ft/A*^
bofeffl -for iM flppoftftrryn-f cf GxcSJ
onrii It 4ppi?pCS 3D fhTS CCt/H- fhar4h^
nnatFori Should hft

                  G^fit-e^
                 Qftnredi          AoditiS
                  S& ofHgr-edi



                 cttHge M %
 "To 1st oram- ca*± o£ /foy^is 2/2^/3
 ThoflX\Q,< -fip oHim nog, po.eftgfficn
             ov                  i
                        j^ft
  UxkJLjfl&pte fTu?. irSaxoo^ogJ
          ZT)—lot




            frrr ^    fY^y ja) seoJ> n^ q
            v& £sx ffrpoB- P ^ tiS




Sl^^rp^nA fv£^h£
 &.
^c
                      X/i VI y
                      9 3»


      Co   'tf^
      ^
                                 8f

                  P              &-•



                        &

                                 -\J iiiiii




                                      ifl
                                      w
                                      O
                                      V4
                                      &
                                      W
                                      Q
                                      O
                                      r-